On May 11, 1939, the Board of Public Instruction of Hardee County, Florida, in behalf of Special Tax School District No. 5 of Hardee County, Florida, adopted a resolution as provided by Chapter 15772. Acts of 1931, Laws of Florida, to refund bonded indebtedness of said school district in the sum of $141,500.00. The indebtedness consists of outstanding bonds issued prior to the year 1928 by Special Tax School District No. 5, and accrued interest thereon. The refunding bonds are described in the *Page 66 
pleadings as Special Tax School District No. 5 of Hardee County Refunding Bonds, 1939, Series A, B, and C.
The bonded indebtedness sought to be refunded under the terms of the resolution so adopted by the Board of Public Instruction of Hardee County, Florida, for the use and benefit of Special Tax School District No. 5 of said county is, viz.:
"(A) FIVE PER CENT SCHOOL BONDS, dated January 1, 1914, in the denomination of $1,000.00 each, bearing interest at 5% per annum, payable semi-annually:

Bond Numbers            Maturity
  (Inclusive)            (Jan. 1.)
  Amount
3 to 25                   1944             $23,000.00

Total bonds of said issue now outstanding.........  $23,000.00 Accrued Interest to January 1, 1929, and in- terest coupons unpaid as of that date........    4,600.00
"(B) SIX PER CENT SCHOOL BUILDING BONDS, dated February 1, 1920, in the de- nomination of $500.00 each, hearing interest at 6% per annum, payable semi-annually:
Bond Numbers           Maturity
  (Inclusive)          (Feb. 1.)
  Amount
47,48,49                  1950           $ 1,500.00

Total bonds of said issue now outstanding.........   $ 1,500.00 Accrued Interest to January 1, 1939, and interest coupons unpaid as of that date.........        82.50
"(C) SIX PER CENT SCHOOL BONDS, dated Mar. 1, 1925, in the denomination of $1,000.00 each, bearing interest at 6% per annum, pay- able semi-annually: *Page 67 

Bond Numbers            Maturity
  (Inclusive)            (Mar. 1)
  Amount
13, 14, 15               1932                  $ 3,000.00
16, 17, 18               1933                    3,000.00
19, 20, 21               1934                    3,000.00
22, 23, 24               1935                    3,000.00
25, 26, 27               1936                    3,000.00
28, 29, 20               1937                    3,000.00
31, 32, 33               1938                    3,000.00
34, 35, 36               1939                    3,000.00
37, 38, 39               1940                    3,000.00
40, 41, 42               1941                    3,000.00
43, 44, 45               1942                    3,000.00
46, 47, 48               1943                    3,000.00
49, 50, 51               1944                    3,000.00
52, 53, 54               1945                    3,000.00
55, 56, 57               1946                    3,000.00
58, 59, 60               1947                    3,000.00
61, 62, 63               1948                    3,000.00
64, 65, 66               1949                    3,000.00
67, 68, 69               1950                    3,000.00
70, 71, 72               1951                    3,000.00
73, 74, 75               1952                    3,000.00

Total Bonds of said issue now outstanding..........  $63,000.00
Accrued interest to January 1, 1939, and interest coupons unpaid as of that date...........  26,100.00
"(D) SIX PER CENT SCHOOL BONDS, dated July 1, 1928, in the denomination of $1,000 00 each, bearing interest at 6% per annum, pay- able semi-annually: *Page 68 

Bond Numbers             Maturity
(Inclusive)              (July 1)
Amount
     2                     1932              $ 1,000.00
     3                     1933                1,000.00
     4                     1934                1,000.00
     5                     1935                1,000.00
     6                     1936                1,000.00
     7                     1937                1,000.00
     8                     1938                1,000.00
     9                     1939                1,000.00
    10                     1940                1,000.00
    11                     1941                1,000.00
    12                     1942                1,000.00
    13                     1943                1,000.00
    14                     1944                1,000.00
    15                     1945                1,000.00
    16                     1946                1,000.00
    17                     1947                1,000.00
    18                     1948                1,000.00

Total bonds of said issue now outstanding..........  $17,000.00
Accrued interest to January 1, 1939, and interest coupons unpaid as of that date...........   6,240.00
"The aggregate amount of said outstanding bonded indebtedness as listed and described above, heretofore issued by your petitioner, said board, for and in behalf of your petitioner, said district, pursuant to the Constitution and statutes of the State of Florida, in such case made and provided, being ONE HUNDRED FORTY-ONE THOUSAND, FIVE HUNDRED, and No/100 DOLLARS ($141,500.00), for the payment of which the full faith and credit of and a tax upon the entire taxable property within said district are pledged. *Page 69 
"Third: That the said bond issues referred to in the second paragraph hereof, described by letters (A) and (B), were duly approved, legally validated and confirmed by final decree of the Circuit Court of DeSoto County; that the bond issue referred to in the second paragraph hereof, designated by letter (C) was validated, approved and confirmed by Chapter 10655, Special Laws of Florida, 1925, and the bond issue referred to in the second paragraph, designated by letter (D) was duly approved, legally validated and confirmed by a decree of the Circuit Court of Hardee County, which said decrees have not been vacated, reversed or superseded, but are in full force and effect, said bond issues being identified by letters as particularly set forth in the second paragraph hereof.
"Fourth: That for and in behalf of your petitioner, said District, the said Board adopted a resolution authorizing, pursuant to Chapter 15722, General Laws of Florida, Acts of 1931, and in compliance therewith, the issuance of $141,500.00 Special Tax School District No. 5 of Hardee County Refunding Bonds, 1939, Series A, B, and C, of said District, as hereinafter more particularly described; said resolution was duly passed and adopted by said Board at a special meeting held on the 2nd day of February, 1939, as will more fully appear by a certified excerpt from the minutes of said meeting which, together with a copy of said resolution are hereto attached, marked Exhibit A,,
The aforesaid bonded indebtedness to be refunded is in the amounts, interest rates, and dates of maturities, viz.:
"SPECIAL TAX SCHOOL DISTRICT No. 5 OF HARDEE COUNTY, REFUNDING BONDS, 1939, SERIES A.
Bond Numbers Maturity
(Inclusive)      Denomination         (Jan. 1)         Amount
   1 to 23          $1,000.00            1979        $23,000.00 *Page 70
"SPECIAL TAX SCHOOL DISTRICT NO. 5 OF HARDEE COUNTY, REFUNDING BONDS, 1939, SERIES B.Bond Numbers Maturity
(Inclusive)       Denomination           (Jan. 1)        Amount
    1 to 3          $  500.00             1979       $ 1,500.00 4 to 66          1,000.00             1979        63,000.00 67 to 83          1,000.00             1979        17,000.00
"SPECIAL TAX SCHOOL DISTRICT NO. 5 OF HARDEE COUNTY, REFUNDING BONDS, 1939, SERIES C.
Bond Numbers Maturity
(Inclusive)       Denomination            (Jan. 1)        Amount
    1 to 35          $ 1,000.00           1954       $ 35,000.00 36, 37                500.00           1954          1,000.00 38 to 47              100.00           1954          1,000.00
"Series A and B refunding bonds shall be in the denomination of $1,000.00 each, except that bonds Nos. 1, 2, and 3 of Series B shall be in the denomination of $500.00 each, and Series A bonds shall bear interest as follows:
"Three per cent (3%) per annum from date thereof to January 1, 1940; and
"Four per cent (4%) per annum thereafter to January 1, 1945; and
"Five per cent (5%) per annum thereafter to maturity;
"And the said Series B Bonds shall bear interest as follows:
"Three per cent (3%) per annum from date thereof to January 1, 1940;
  "Four per cent (4%) per annum thereafter to January 1, 1945; *Page 71
"Five per cent (5%) per annum thereafter to January 1, 1955; and six per cent (6%) per annum thereafter to maturity, interest to be payable semi-annually January 1 and July 1, and to be evidenced by coupons attached to the bonds.
"All of the refunding bonds, Series A and B, shall mature January 1, 1979, and shall be redeemable on any interest-payment date upon payment of the par value thereof, to the date fixed for redemption, and upon thirty (30) days' notice published in a financial newspaper in the City of New York, New York, which publication shall be made at least once a week for four successive weeks, the first publication to be at least thirty (30) days prior to the date fixed for redemption. Both principal and interest of the bonds are made payable at the WAUCHULA STATE BANK, WAUCHULA, FLORIDA, or at the CENTRAL HANOVER BANK  TRUST COMPANY, in the City of New York, New York, at the option of the holder. The bonds are likewise subject to registration, as to principal only, upon the books of the Secretary of the Board of Public Instruction of Hardec County, Florida, and after being registered may be discharged from registration, if the holder so elects. The Series C refunding bonds are to be issued in the amount of $37,000.00, to refund and take up, by exchange therefor, evidences of matured interest up to and inclusive of January 1, 1939, on the bonds to be refunded. (The odd amount of $22.50, which, added to the $37,000.00, the total amount above referred to, makes the total amount of interest outstanding on the bonds being refunded, will be liquidated in cash, or otherwise disposed of so as to make it necessary to issue a refunding bond in said amount.)"
On May 11, 1939, Special Tax School District No. 5 filed in the Circuit Court of Hardee County, Florida, its petition *Page 72 
praying that the aforesaid refunding bonds by an order or decree thereof be validated. The State of Florida, by the State attorney, filed an answer to the said petition to validate and testimony was taken before the lower court when a final decree was made and entered validating the proposed refunding bonds. From said decree an appeal has been perfected to this Court and the decree assigned as error.
It is contended by counsel for appellant that the refunding bonds are not in conformity with Section 17 of Article 12 of the Constitution of Florida adopted by the people of Florida at the general election in 1924 and the decree appealed from should be reversed because (a) it has not been made to appear by this record that the qualified electors who are freeholders of Special Tax School District No. 5 of Hardee County by a majority vote voted in favor of the issuance of said refunding bonds (b) the maturity date of the refunding bonds so validated is more than thirty years from the date of issuance; (c) the bonds do not mature in installments commencing not more than three years after date of issuance.
It is admitted upon the record in the case at bar, and the lower court so found from the evidence adduced, that the resolution called into question was drafted under Chapter 15772, Acts of 1931 (Extra Session) and the said bonds validated by the terms of the decree appealed from were issued for the sole and only purpose of refunding indebtedness of the special tax school district in the form of then outstanding bonds and unpaid interest thereon.
The several questions raised here are fully settled by Section 6 of Article IX of the Constitution as amended and adopted by the people of Florida at the general election of 1930 and by Chapter 15772, Acts of 1931 (Extra Session), Laws of Florida, when it affirmatively appears on the record that the decree appealed from validates the refunding bonds. *Page 73 
The case of Board of Public Instruction for Palm Beach and a petition filed in the Circuit Court of Palm Beach County, Florida, to validate refunding bonds then outstanding and in default, having been issued by Special Tax School at bar. In the Palm Beach case a resolution was adopted County v. State,130 Fla. 366, 177 So. 615, rules the case District No. 4 of said county. The lower court entered a decree holding the refunding bonds invalid and dismissed the petition.
On appeal from the order of dismissal the question decided by this Court was whether or not the proposed refunding bonds to be validated and issued should conform to the requirements of Section 17 of Article XII of the Constitution adopted in 1924, or should their issue be governed and controlled by Section 6
of Article IX of the Constitution of Florida as amended in 1930. This Court held that Section 6 of Article IX of the Constitution adopted in 1930 should govern or control the issuance of the refunding bonds and not Section 17 of Article XII of the Constitution adopted in 1924. The Court, speaking through Mr. Justice TERRELL, said:
"The pertinent part of Section 6 of Article IX was an amendment adopted in 1930 and was written into the Constitution for the purpose of placing restrictions on the issue of original bonds and permit the issue of refunding bonds on terms more easily carried. This Court has taken the position that this amendment was the last expression of the people on the question of refunding bonds and, as to such, superseded Section 17 of Article XII. Sullivan v. City of Tampa, 101 Fla. 298,134 So. 211; State v. City of Orlando, 126 Fla. 251, 170 So. 887; State v. Citrus County, 116 Fla. 676, 157 So. 4, 97 A.L.R. 431; State v. Special Tax School District No. 5, Dade County,107 Fla. 93, 144 So. 356; State *Page 74 
v. Special Tax School District No. 14, Dade County, 119 Fla. 352,161 So. 410.
"Section 17 of Article XII was adopted in 1924 when conditions in the State were quite different from what they were in 1930 when the refunding provision was added to Section 6 of Article IX. To have carried the restrictive provisions in the refunding bonds that were required in the original ones would have amounted to a denial of the power to refund in many cases and would have very much hampered others."
See State v. Special Tax School District No. 7B, Santa Rosa County, 131 Fla. 603, 179 So. 683. See also Board v. Board,58 Fla. 391, 50 So. 574, as to report of constitutional provision by implication.
The decree appealed from is hereby affirmed.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and THOMAS, J. J., concur.